IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-75,287-02


                       EX PARTE JOSEPH DION TUNSEL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 930806-A IN THE 209TH DISTRICT COURT
                             FROM HARRIS COUNTY


     Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER , J., joined.
NEWELL, J., concurred.
                                        ORDER

         Applicant was convicted of aggravated robbery and sentenced to 25 years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

         This application was file-stamped in Harris County on September 9, 2010. An order

designating issues was signed by the trial judge on November 1, 2010. This application was not

received by this Court until September 19, 2022. There is no indication in the record of any action

by the trial court after the order designating issues was signed. Nor is there any indication as to why

this application was pending in Harris County for so long without any action by the clerk or the trial

court.
       We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law. As a preliminary matter, the trial court shall make

findings of fact as to why no action was taken by the trial court or the clerk between the entry of the

order designating issues and the forwarding of the application to this Court. The trial court shall

obtain a response from Applicant as to whether Applicant still wants to pursue this application, and

shall include that response in the supplemental record. If the trial court is unable to obtain such a

response from Applicant, the trial court shall detail the efforts that were made to obtain a response

from Applicant. The trial court shall then return the application to this Court.

       If Applicant indicates that he does want to pursue this application, the trial court shall make

findings of fact and conclusions of law within ninety days from the date of this order.

       In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

       The trial court shall ensure that the habeas record is supplemented with all relevant

documents. The district clerk shall then immediately forward to this Court the trial court’s findings

and conclusions and the record developed on remand, including, among other things, affidavits,

motions, objections, proposed findings and conclusions, orders, and transcripts from hearings and

depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested by the trial

court and obtained from this Court.



Filed: DECEMBER 07, 2022
Do not publish